Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 12/29/2020, wherein claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 Drawings
The drawings are objected to because it is unclear based on the specification how the garment is inverted to convert from fig. 1A to fig. 1B. The specification describes turning the sleeves inside out (pg. 10) however, from the drawings, it seems that the garment is turned upside down, but not turned inside out because turning the garment inside out would result in I2 being on the inside of the garment (shown on outside in fig. 1B) and the pocket openings being on the inside of the garment (shown on the outside in fig. 1B). Additionally, the spec recites that  I2 and J2 are fastened 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

Regarding the specification amendments, it is unclear how the first clasp isn’t shown because it seems that there is already a clasp in the drawings (I1’) that is positioned inside the garment midway along a first side opposite J1’.  Is the applicant suggesting that there are two clasps on the inside of the garment on the side opposite J1’? If so, this is considered new matter because Applicant’s originally filed specification refers to I1’ as the first clasp (pg.) and does not include an additional clasp inside the garment midway along the side opposite J1’. 
While applicant’s amended specification recites that a clasp that is not shown mates with J1’, It seems from applicant’s figures that I1’ and I1 mate, and J1 and J1’ mate. Please amend the spec or the drawings to provide continuity. The applicant can rely on originally filed drawings for support if needed.
Applicant’s spec describes that in the short orientation, I2 and J2 are fastened together (pg. 10, para. 2) however in applicant’s drawings, I2 and I2’ are fastened 

Overall, it is confusing from the specification how the inversion occurs.
On pg. 7 of applicant’s specification, the specification recites “ An invertible, reversible, tailored, contoured, fitted garment is provided having a long front pattern piece with one or two pockets. A short back pattern piece. A long front pattern piece and a short back pattern piece are provided, as are two pattern sleeves. When the garment is inverted, the short front pattern becomes the back yoke pattern piece (not shown) of the garment” (pg. 7). What is the short front pattern? Did the applicant mean to recite that the long front pattern piece becomes the back yoke? How is the back yoke not shown? It seems that all of the pattern pieces are shown in the drawings. On pg. 10 of applicant’s specification, the specification recites “ In operation, a person, not shown, wearing original garment 10 first unfastens the clasp and snap fastener I, J, slips garment 10 from her shoulders, and removes her arms from sleeves S1, S2, and inverting sleeves S1, S2. Now that original garment 10 has sleeves S1, S2 inside out, the garment is inverted, ready for wrapping and wearing as a short orientation inverted garment 10'. The wearer places her arms in sleeves S1, S2 of inverted garment 10' and wraps loose cross body wrap H2 around her body, fastening clasp I2 and snap J2 together.” Are the sleeves turned inside out and the garment turned upside to invert the garment? From the drawings, it seems that the garment is turned upside down, but not turned inside out because turning the garment inside out would result in I2 being on the inside of the garment (shown on outside in fig. 1B) and the pocket openings being on .

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3,4, 7,8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henrickson (U.S. Patent No. 4316288).
Regarding claim 1, Henrickson teaches an invertible garment (100) (abstract) comprising: a short garment piece (100 above 106,107) forming a top portion of the garment (figs. 1,4) in a first orientation (fig. 4) a long garment piece (100 below 106,107) forming a bottom portion of the garment in the first orientation (fig. 4) and connected to the short garment piece (fig. 1), the long garment piece comprising at least one fastener (col. 4, lines 18-23, stitches provided by sewing); and; a first and second sleeve (113,114), the first and second sleeve being disposed between the top and bottom portions of the garment (fig. 1) wherein in the first orientation the garment is worn as a long coat (fig. 4), the short garment piece configured to form a collar and lapel (fig. 4); and wherein the garment may be inverted such that the top and bottom portions are 
Regarding claim 3, Henrickson teaches the length of the first and second sleeves (113,114) of the garment prior to inversion are substantially equal to the length of the first and second sleeves of the garment after inversion thereof (figs. 3,4) (the sleeves are the same length regardless of inverting the garment) .
Regarding claim 4, Henrickson teaches the short garment piece (100 above 106,107)  is configured to drapes over  a wearer's shoulders to creates an open collar in the first orientation (fig. 4).
Regarding claim 7, Henrickson teaches the garment is one of a group of clothing consisting of: a coat; a cloak; a cowl; a shawl; and a blanket (figs. 3,4).
Regarding claim 8, Henrickson teaches the first and second sleeves are removable (the first and second sleeves being removable is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation. The first and second sleeves can be removed from the wearer’s arms such as when the wearer takes off the garment. Therefore, the sleeves are removable.)
Regarding claim 19, Henrickson teaches an invertible-garment (100) (abstract)  comprising: a short garment piece (100 above 106,107) forming a top portion of the garment (figs. 1,4) in a first orientation (fig. 4); a long garment piece (100 below 106,107) forming a bottom portion of the garment in the first orientation (fig. 4) and connected to the short garment piece (fig. 1); and a first and second sleeve (113,114), the first and second sleeve being disposed between the top and bottom portions of the .

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuoco (U.S. 20100146680).
Regarding claim 1, Cuoco teaches an invertible garment (100)(capable of being inverted) comprising: a short garment piece (A, see annotated fig.) forming a top portion of the garment (figs. 1,4) in a first orientation (fig. 4) a long garment piece (B, see annotated fig.) forming a bottom portion of the garment in the first orientation (fig. 4) and connected to the short garment piece (figs. 1,4, connected by way of material between short garment piece and long garment piece), the long garment piece comprising at least one fastener (126,124); and; a first and second sleeve (material forming 120,150, 122,152 below A), the first and second sleeve being disposed between the top and bottom portions of the garment (fig. 1) wherein in the first orientation the garment is worn as a long coat (fig. 4), the short garment piece configured to form a collar and lapel (the preceding limitation (“configured to…”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation, fig. 4, 108 can be folded back to form collar and lapel due to flexible material, paras. 15,16 ); and wherein the garment may be inverted such that the top and bottom portions are rotated to create a second 
Regarding claim 2, Cuoco teaches wherein the long garment piece has at least one pocket formed therein (pocket formed between two layers of long garment piece when 126,124 are connected per fig. 4, pocket formed between 104,106 between stitch lines 170, fig. 1, para. 17).
Regarding claim 3, Cuoco teaches wherein the length of the first and second sleeves of the garment prior to inversion are substantially equal to the length of the first and second sleeves of the garment after inversion thereof (the sleeves are the same length regardless of inverting the garment).
Regarding claim 4, Cuoco teaches the short garment piece is configured to drapes over a wearer's shoulders to create an open collar in the first orientation (the preceding limitation (“the short garment piece is configured to drape …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation, would achieve this functionality due to flexible material, paras. 15,16 and configuration of the garment (figs. 1,4)).


The first orientation and second orientation is redefined for claim 5 such that 126 and 124 are not coupled to one another in both the first orientation and second orientation.
Regarding claim 5, Cuoco teaches wherein in the second orientation, the shorter coat configuration is convertible to a wrapped configuration by attaching the at least one fastener (the preceding limitation (“in the second orientation, the shorter coat configuration is convertible …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation. In the second orientation, 124 and 126 can be coupled to one another such that the long garment piece wraps over itself (124,126 attached so that the long garment piece wraps over itself is shown attached in fig. 4) thereby converting the shorter coat configuration to a wrapped configuration).
Regarding claim 6, Cuoco teaches the at least one fastener is chosen from a group of fasteners consisting of: a clasp; a snap; a zipper; a metal retainer pair; a hook and loop fastener; and a button and hole fastener (para. 22).
Regarding claim 7, Cuoco the garment is one of a group of clothing consisting of: a coat; a cloak; a cowl; a shawl; and a blanket (fig. 4).
Regarding claim 8, Cuoco teaches the first and second sleeves are removable (the first and second sleeves being removable is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation. The first and second sleeves can be 

Regarding claim 9, Cuoco teaches an invertible garment (100)(capable of being inverted) comprising: a short garment piece (A, see annotated fig.) forming a top portion of the garment (figs. 1,4) in a first orientation (fig. 4); a long garment piece (B, see annotated fig.) forming a bottom portion of the garment in the first orientation (fig. 4) and connected to the short garment piece (figs. 1,4, connected by way of material between short garment piece and long garment piece), the long garment piece (B) comprising a first and second set of fasteners (C,D, see annotated fig. or E,F, see annotated fig.); and; a first and second sleeve (material forming 120,150, 122,152 below A), the first and second sleeve being disposed between the top and bottom portions of the garment (fig. 1); Wherein in the first orientation the garment is worn as a long coat (fig. 4), the short garment piece configured to form a collar and lapel (the preceding limitation (“configured to…”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation, fig. 4, 108 can be folded back to form collar and lapel due to flexible material, paras. 15,16 ); and wherein the garment may be inverted such that the top and bottom portions are rotated to create a second orientation, the second orientation creating a shorter coat configuration than that of the first orientation, the long garment piece configured to form a hood (the preceding limitation (“the garment may be inverted …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim 
Regarding claim 10, Cuoco teaches wherein the long garment piece has at least one pocket formed therein (pocket formed between two layers of long garment piece when 126,124 are connected per fig. 4, pocket formed between 104,106 between stitch lines 170, fig. 1, para. 17).
Regarding claim 11, Cuoco teaches wherein the length of the first and second sleeves of the garment prior to inversion are substantially equal to the length of the first and second sleeves of the garment after inversion thereof (the sleeves are the same length regardless of inverting the garment).
Regarding claim 12, Cuoco teaches the short garment piece is configured to drapes over a wearer's shoulders to create an open collar in the first orientation (the preceding limitation (“the short garment piece is configured to drape …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation, would achieve this functionality due to flexible material, paras. 15,16 and configuration of the garment (figs. 1,4)).
Regarding claim 13, Cuoco teaches wherein the first and second set of fasteners are chosen from a group of fasteners consisting of: a clasp; a snap; a zipper; a metal retainer pair; a hook and loop fastener; and a button and hole fastener (para. 22).

Regarding claim 15, Cuoco teaches the first and second sleeves are removable (the first and second sleeves being removable is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation. The first and second sleeves can be removed from the wearer’s arms such as when the wearer takes off the garment. Therefore, the sleeves are removable.)

The first orientation and second orientation is redefined for claims 16 and 17 such that 126 and 124 are not coupled to one another in both the first orientation and second orientation.

Regarding claim 16, Cuoco teaches the long garment piece is configured to drape over a wearer's shoulders to create an open collar  (the preceding limitation (“the short garment piece is configured to drape …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation, would achieve this functionality due to flexible material, paras. 15,16 and configuration of the garment (figs. 1,4)) and having a first side (top half of B as oriented in fig. 1) and second side (bottom half of B as oriented in fig. 1) in the second orientation (first and second sides would be the same in the second orientation).


For the following rejections of claims 16-18, The first orientation and second orientation is redefined such that 126 and 124 are not coupled to one another in both the first orientation and second orientation, the first set of fasteners is E, see annotated fig.,  and the second set of fasteners is F, see annotated fig.

Regarding claim 16, Cuoco teaches the long garment piece is configured to drape over a wearer's shoulders to create an open collar  (the preceding limitation (“the short garment piece is configured to drape …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation, would achieve this functionality due to flexible material, paras. 15,16 and configuration of the garment (figs. 1,4)) and having a first side (left half of B, as oriented in fig. 1) and second side (right half of B as oriented in fig. 1) in the second orientation (first and second sides would be the same in the second orientation).


Regarding claim 18, Cuoco teaches the first set of fasteners (E) connects a lower portion of the first side of the long garment piece to a higher portion of the second side of the long garment piece and wherein the second set of fasteners (F) connects a lower portion of the second side of the long garment piece to a higher portion of the first side of the long garment piece (see annotated fig. 1)(the preceding limitation is considered to further define the functionality of applicant’s invention converting to the wrapped configuration, the prior art structure would achieve this limitation because E can be coupled and F can be coupled, para. 34).

Regarding claim 19, Cuoco teaches an invertible-garment (100)(capable of being inverted)comprising: a short garment piece(A, see annotated fig.) forming a top portion of the garment (figs. 1,4) in a first orientation (fig. 4) a long garment piece (B, see annotated fig.) forming a bottom portion of the garment in the first orientation (fig. 4) and connected to the short garment piece (figs. 1,4, connected by way of material between 
Regarding claim 20, Cuoco teaches the long garment piece has at least one pocket formed therein (pocket formed between two layers of long garment piece when 126,124 are connected per fig. 4, pocket formed between 104,106 between stitch lines 170, fig. 1, para. 17).


    PNG
    media_image1.png
    662
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    822
    938
    media_image2.png
    Greyscale

Response to Arguments
	Regarding applicant’s argument that Henrickson does not disclose two garment pieces of differing sizes as claimed, the examiner contends that Henrickson discloses a short garment piece (100 above 106,107)  and a long garment piece (100 below 106,107) in as much as is claimed by the applicant. A piece is considered to be part of a whole. The applicant does not claim any other structure that would differentiate from the examiner’s interpretation.

	Regarding applicant’s argument that Cuoco discloses a first sleeve and a second sleeve because Cuoco discloses slits in fabric that create defacto sleeves, the examiner contends that Cuoco discloses sleeves in as much as is claimed by the applicant. The applicant doesn’t claim any structure that differentiates the sleeves of applicant’s invention from the sleeves of Cuoco. A sleeve is defined by merriam-webster.com as “a part of a garment covering an arm”. The sleeves of Cuoco (material forming 120,150, 122,152 below A) meet this definition as shown in fig. 4. 
	Regarding applicant’s argument that the claimed functionality is not disclosed by Cuoco because Cuoco does not teach the sleeves, the examiner contends that Cuoco teaches all of the applicant’s claimed structure including the sleeves as outlined above, and the structure of Cuoco would perform the claimed functionality as outlined in the rejection above such as due to flexible material, paras. 15,16 and configuration of the garment (figs. 1,4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732   

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732